Exhibit 99.1 EARNINGS RELEASE CONTACT Rob Anderson Chief Financial Officer and Chief Administrative Officer (615) 732-6470 CAPSTAR FINANCIAL HOLDINGS, INC. ANNOUNCES THIRD QUARTER 2016 RESULTS NASHVILLE, Tenn., October 27, 2016 /PRNewswire/ CapStar Financial Holdings, Inc. (“CapStar”) (NASDAQ:CSTR) reported net income of $2.1 million, or $0.20 per diluted common share for the three months ended September 30, 2016, compared to $2.0 million, or $0.20 per diluted common share, for the three months ended September 30, 2015.For the nine months ended September 30, 2016, CapStar reported net income of $6.2 million, or $0.58 per diluted common share, compared to $5.5 million, or $0.53 per diluted common share, for the nine months ended September 30, 2015. “Our emphasis has always been on the principles of sound, profitable growth, which is evident in CapStar’s results this quarter,” said Claire Tucker president and chief executive officer of CapStar Financial Holdings, Inc.“With the completion of our initial public offering on September 27, 2016 and the injection of new capital, we will continue to emphasize the importance of these principles in order to realize our future growth objectives and enhance long-term shareholder value.” Soundness • The allowance for loan and lease losses represented 1.25% of total loans at September 30, 2016 compared to 1.24% at September 30, 2015. • Non-performing assets as a percent of gross loans and other real estate owned was 0.45% at September 30, 2016 compared to 0.42% at September 30, 2015. • Net charge-offs (quarters annualized) totaled 0.25% for the three months ended September 30, 2016, compared to -0.10% for the same period in 2015. • The total risk based capital ratio increased to 12.45% at September 30, 2016, compared to 11.43% at September 30, 2015. “While the third quarter is typically one of our strongest performances of the year due to the seasonality in our mortgage business, we are pleased with the core earnings of the company,” said Rob Anderson, chief financial officer and chief administrative officer. Profitability • Return on average assets for the three months ended September 30, 2016 was 0.65% compared to 0.71% for the same period in 2015. • Return on average equity for the three months ended September 30, 2016 was 7.15% compared to 7.50% for the same period in 2015. • The net interest margin (“NIM”) for the three months ended September 30, 2016 was 3.23% compared to 3.45% for the same period in 2015.Additionally, the NIM was up 14 basis points over the linked quarter. • The efficiency ratio for the three months ended September 30, 2016 was 64.0% compared to 71.4% for the same period in 2015.
